Mr. Presiding Justice Baker dissenting. I think that the rules of law applicable to the owner or occupier of real property apply to the owner of the vessel in question. “The owner or occupier of real property is under the duty of exercising reasonable, ordinary care and prudence to the end of keeping his premises safe for the benefit of those who come upon them by his invitation, express or implied. * * * The person so invited to come upon the premises of the other is entitled to assume that they will be in a reasonably safe condition.” 1 Thompson on Neg., see. 968. Defendant contracted with Connors to unload its vessels at Chicago, and to unload a vessel Connors’ stevedores must gó on board the vessel they were to unload. Defendant therefore owed to them the duty to use reasonable care to make and keep that part of the vessel into which they might by implication be invited to go, or into which the defendant was reasonably bound to anticipate that they would go in unloading or preparing to unload the vessel, reasonably safe. The only one of the vessel’s officers or crew who was examined was Burke, the first mate, whose deposition was taken by the defendant and read at the trial by the plaintiff. He testified in part as follows, on his examination in chief: “Q. What did you do there, Mr. Burke, when you first came to the dock? A. We started opening up gangways to let the men aboard. Q. And for what purpose were you opening up the gangways? A. To let the men go aboard to unload the cargo.” He further testified that the crew opened No. 2 gangway, which was fifty feet from the forward end of the vessel; that plaintiff was in the gang working at No. 2 gangway. The evidence warranted a finding by the jury that trucks were kept on the main deck of the vessel, at its forward end, and that plaintiff’s foreman, after the gangway was opened, ordered plaintiff to go on board the vessel and get a truck. The gangway through which plaintiff went on the vessel was opened by the crew some time after the vessel reached the dock at Chicago. The opening of the gangway was, under the evidence, in my opinion, notice to Connors’ employes that the vessel had been made ready for them, and was an implied invitation to them to come on the vessel. Forward of the gangway through which plaintiff came, was, in the main deck, an open, unprotected hatchway, twenty-one feet long, leaving a passage six feet wide at each end. It was dark in that part of the vessel where the open hatchway was. In the forward part of the vessel, on the main deck, was cement in bags. The checker mentioned was an employe of the Chicago agent of defendant, and did not go on a vessel until they were ready to unload. He told the foreman of the stevedores what' freight was to be taken off, but the stevedores were subject to the orders of their own foreman. For all that Burke, the mate, or anyone on board the vessel knew, when the gangway was opened, the cement in the bow of the vessel might be unloaded first. I do not think that when the mate opened the gangways he had any right to assume that no stevedore would go, by order of his foreman or otherwise, forward from the gangway on the main deck; on the contrary, I think the invitation implied to come through the gangway on the main deck included an invitation to go to such place on that deck as it was necessary for a stevedore to go to unload or to prepare to unload the cargo, and that the servants of the defendant in charge of the vessel were bound reasonably to anticipate that a stevedore who came onboard under such implied invitation might go forward on that deck to get a truck or for some other purpose. I think the question whether, under the evidence in this record, the act of defendant in permitting the hatchway through which plaintiff fell to remain open and unguarded constituted and was negligence, was a question of fact for the jury, as was the question whether the plaintiff was in the exercise of reasonable care for his own safety.